STAKELY, Justice.
Petitioner insists that Wiley v. State, 16 Ala.App. 93, 75 So. 641, cited by the Court of Appeals in support of its position, is an authority dealing with § 362; Title 14, Code of 1940, and not § 363, Title 14, Code of 1940. However that may be, the authorities appear to hold that in order to make out a case under § 363, among other things, it is necessary to show that the indebtedness secured by the lien was unpaid. McWhorter v. State, 16 Ala.App. 168, 76 So. 325; Cox v. State, 25 Ala.App. 38, 140 So. 617.
Writ denied.
LAWSON, GOODWYN and ■ MERRILL, JJ., concur.